Exhibit 10.1

CONSENT TO REDUCTION IN SALARY

In light of the COVID-19 pandemic, and its impact on the business, operations
and employees of Fox Corporation and its subsidiaries and affiliates (the
“Company”), [                    ] (the “Executive”), hereby knowingly and
voluntarily consents to a one hundred percent (100%) reduction in Executive’s
current base salary, beginning on May 1, 2020 and ending on September 30, 2020.

The Company and Executive acknowledge and agree that the above-described
reduction shall not (i) breach or be deemed to breach any provisions of that
certain employment agreement between the Company and Executive, dated as of
April 26, 2019 (the “Employment Agreement”) or any other agreement between the
Company and Executive, (ii) trigger any severance or good reason (or the like)
rights under the Employment Agreement or any other agreement, plan or program
through the Company that may apply to Executive, and/or (iii) amend or modify
the Employment Agreement except as set forth in this consent.

IN WITNESS WHEREOF, the parties hereto have executed this consent as of April
[    ], 2020.

 

EXECUTIVE By:        Name:   FOX CORPORATION By:        Name:   Kevin Lord
Title:   Executive Vice President of Human Resources